Citation Nr: 1034617	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to an effective date prior to July 19, 2004, for the 
grant of service connection for ulcerative colitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1964 to April 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional 
Office (RO).  Additional statements from the Veteran were 
received subsequent to the October 2006 supplemental statement of 
the case (SSOC).  On review of the statements the Board finds 
that they contain arguments that are cumulative to those he 
previously advanced and, therefore, do not require return to the 
RO for their initial consideration (or waiver of RO initial 
consideration).  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  It is reasonably shown that in 1999 the Veteran submitted a 
VA Form 526 (Veteran's Application For Compensation or Pension) 
identifying chronic diarrhea as a disability manifested and 
treated in service; it was processed only as a pension claim and 
denied.  

2.  In July 2004 the Veteran submitted a claim of service 
connection for ulcerative colitis which the RO granted, effective 
July 19, 2004.  

3.  Entitlement to service connection for ulcerative colitis was 
shown when the 1999 claim was received.  


CONCLUSION OF LAW

An earlier effective date in 1999 (on or after February 22, 1999 
and before June 30, 1999), is warranted for the award of service 
connection for ulcerative colitis.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As the June 2005 rating decision on appeal awarded service 
connection for ulcerative colitis and assigned a rating and 
effective date, statutory notice had served its purpose and 
additional notice was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  The August 2006 statement of the 
case (SOC) provided notice on the "downstream" issue of 
entitlement to an earlier effective date; an October 2006 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and additional 
evidence was received.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
Notably, determinations regarding effective dates of awards are 
based, essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  

The Board is aware that the record makes reference to benefits 
received from the Social Security Administration (SSA).  It does 
not appear that VA has attempted to obtain records associated 
with any SSA claim.  Nonetheless, a remand to request these 
records is not required because the Veteran has not claimed (nor 
does the record suggest) that medical records from SSA would be 
relevant to his claim for an earlier effective for the award of 
VA service-connected benefits.  Hence, VA is not obliged to 
obtain such records prior to adjudication of this claim.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010).  It is 
not alleged that SSA records are relevant to the matter at hand.  

The Board notes that the record presented is a rebuilt file, and 
that VA has a heightened duty to assist the Veteran.  There is no 
indication that there is any pertinent evidence that is 
outstanding.  It is not alleged that the Veteran filed a claim 
seeking service connection for ulcerative colitis prior to 
February 1999.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  A claim by a veteran for 
compensation may be considered a claim for pension; and a claim 
by a veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded unless the 
claimant specifically elects the lesser benefit.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim, or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran argues his award of service connection for ulcerative 
colitis should be effective from February 1999, when it is 
alleged he "first made application for these benefits."  As 
noted above, the Veteran's claims file has been rebuilt; thus, 
the original claims file which included the Veteran's 1999 
application for pension is not available for review.  However, in 
support of his claim, the Veteran has submitted a partial copy of 
the VA Form 21-526 (Veteran's Application For Compensation or 
Pension) application which is dated February 22, 1999 as well as 
a June 1999 letter from VA which specifically notified him that 
his claim for pension was being processed.  While the RO had 
advised the Veteran that there is no proof he filed the claim 
dated February 22, 1999, the Board finds that the RO's June 1999 
confirmation to the Veteran that his claim for pension was being 
processed corroborates the credibility of his account that he 
submitted the original of the photocopy in the record.  

Although the evidence of record does not establish the exact date 
of receipt of the February 1999 application, it may be possible 
to determine the date of receipt by reviewing the electronic 
records at the RO pertaining to the Veteran.  If VA electronic 
records do not reveal the date of receipt of the application by 
the Veteran dated/signed on February 22, 1999, it should be 
deemed to have been received 5 days later.  Notably, VA 
regulations provide that, absent evidence of a U.S. postmark, it 
is presumed that any written document required to be "filed 
within a specified period of time," which includes an NOD or 
Substantive Appeal, was mailed five days prior to the actual 
receipt of the document by the RO, excluding Saturdays, Sundays, 
and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

On the February 1999 claim form, the Veteran was instructed that, 
if he was not claiming compensation for a service-connected 
disability, he should skip items 19, 20, and 21.  He responded to 
question 19A (nature of sickness, disease, or injury), listing 
chronic diarrhea and instructed the reviewer to see the 
"Remarks" for his responses to the remaining questions.  The 
Board finds that the Veteran's responses reflect that he was 
filing a claim for compensation for a service-connected 
disability at that time.

The Veteran contends (and the evidence shows) that he has had a 
long history gastrointestinal disablity dating prior to the 
application for VA benefits which he signed on February 22, 1999.  
Specifically, private hospitalization records note that the 
Veteran has a history of appendectomy 40 years ago which was 
complicated by small bowel obstruction and he has had recurrent 
partial small bowel obsturctions over the years.  A September 
2006 statement from his physician notes that he was treating the 
Veteran for 15 years (thus, prior to February 1999 claim) and the 
Veteran has a history of Crohn's disease.  

Under the above-outlined legal criteria, the effective date of an 
evaluation and award of compensation based on an original claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Here, the 
evidence shows that sometime between February 22, 1999 and June 
30, 1999 the Veteran filed a service connection for ulcerative 
colitis claim (which was not timely processed as such).  When he 
refiled the claim, the benefit sought was awarded.  Accordinlgy, 
he is entitled to an earlier effective date in 1999 (on or after 
February 22, 1999 and before June 30, 1999), for the award.    


ORDER

An earlier effective date in 1999 (at a date between February 22 
and June to be determined by the RO), is granted for the award of 
service connection for ulcerative colitis, subject to the 
regulations governing payment of monetary awards.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


